Name: Commission Implementing Regulation (EU) NoÃ 185/2013 of 5Ã March 2013 providing for deductions from certain fishing quotas allocated to Spain in 2013 and subsequent years on account of overfishing of a certain mackerel quota in 2009
 Type: Implementing Regulation
 Subject Matter: fisheries;  environmental policy;  international law;  natural environment;  Europe
 Date Published: nan

 6.3.2013 EN Official Journal of the European Union L 62/1 COMMISSION IMPLEMENTING REGULATION (EU) No 185/2013 of 5 March 2013 providing for deductions from certain fishing quotas allocated to Spain in 2013 and subsequent years on account of overfishing of a certain mackerel quota in 2009 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105(4) thereof, Whereas: (1) A fishing quota for mackerel in ICES zones VIIIc, IX and X and in the EU waters of CECAF zone 34.1.1 was allocated to Spain for 2009 by Council Regulation (EC) No 43/2009 (2). (2) The mackerel fishing quota for 2009 was reduced following exchanges made by Spain with France and Poland, pursuant to Article 20(5) of Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (3). (3) The Commission detected inconsistencies in the Spanish data about the mackerel fishery in 2009 by crosschecking such data as they had been recorded and reported at different stages of the value chain, from catch to first sale. The existence of those inconsistencies was further corroborated through the conduct of several audits, verification missions and inspections in Spain in accordance with Regulation (EC) No 1224/2009. (4) The Commission engaged a consultation with Spain on the intended deductions by means of a letter dated 28 November 2011, to which the Spanish authorities replied by letter of 19 December 2011. (5) Spain acknowledged that it had exceeded its mackerel quota in the year 2009 by 65 429 tonnes. (6) According to Article 2 of Regulation (EC) No 2371/2002, the common fisheries policy shall ensure an exploitation of living aquatic resources that provides sustainable economic, environmental and social conditions. (7) Given the level of the overfishing and considering the need to take account of the socioeconomic situation of both the fishing sector and the associated processing industry of the concerned Member State and to limit as much as possible the negative impact on both sectors, it is appropriate to deduct quantities fished in excess over a period of at least 11 years. (8) Considering that Commission Regulation (EU) No 165/2011 (4) provides for other deductions from fishing quotas allocated to Spain for mackerel until 2015, it is appropriate to fix a smaller deduction amount during the overlapping years, i.e. from 2013 to 2015. (9) Additionally, in order to avoid social and economic consequences for both the fishing sector concerned and the associated processing industry, as from 2016 the quantities deducted in any one year should not exceed 33 % of the annual mackerel quota. Where the quantity to be deducted exceeds 33 % of the annual mackerel quota, this Regulation should be amended to reduce the annual quantity to be deducted while extending the deduction period accordingly. (10) Spain has requested to operate part of the deduction from its anchovy quotas in the same area over the same period. The mackerel stock in question is currently within safe biological limits. The anchovy stock in zone VIII is exploited at a rate that is consistent with producing the highest catch from the stock in the long term but is subject to large fluctuations and would in the long term benefit from temporary reductions on its exploitation. The main fishery for this mackerel stock (nearly 90 % of the catches) takes place in ICES zone VIIIc from February to May, and the anchovy stock in zone VIII is fished in the same area (VIIIc) from April to June. Mackerel and anchovy are pelagic fish that occur in mid water. It can be concluded that both these stocks are in the same geographical area and share the same ecosystem. Therefore, and taking into consideration the objectives of the common fisheries policy, it is considered appropriate in this particular case to operate part of the necessary deductions from the anchovy quotas allocated to Spain in the same area over the same period. (11) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 The fishing quotas for mackerel (Scomber scombrus) in ICES zones VIIIc, IX and X and EU waters of CECAF zone 34.1.1 and for anchovy (Engraulis encrasicolus) in ICES zone VIII that may be allocated to Spain in the years from 2013 to 2023 shall be reduced as shown in the Annex. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 22, 26.1.2009, p. 1. (3) OJ L 358, 31.12.2002, p. 59. (4) OJ L 48, 23.2.2011, p. 11. ANNEX (in tonnes) Stock Initial quota 2009 Adapted quota 2009 Established catches 2009 Difference quota-catches (over-fishing) Deduction 2013 Deduction 2014 Deduction 2015 Deduction 2016 Deduction 2017 Deduction 2018 Deduction 2019 Deduction 2020 Deduction 2021 Deduction 2022 Deduction 2023 MAC8C 3411 29 529 25 525 90 954 65 429 100 100 100 5 544 5 544 5 544 5 544 5 544 5 544 5 544 269 ANE08 (1) 3 696 3 696 3 696 3 696 3 696 3 696 3 696 180 (1) For anchovy, the year should be understood as the fishing season starting in that year.